                 Case 2:18-cv-01502-RAJ Document 8 Filed 11/28/18 Page 1 of 3



 1                                                               THE HON. RICHARD A. JONES
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9 AMERICAN STATES INSURANCE
   COMPANY, an Indiana corporation,                   No. 2:18-cv-01502 RAJ
10
                                            Plaintiff, PLAINTIFF’S NOTICE OF VOLUNTARY
11
                                                       DISMISSAL WITH PREJUDICE
12                          vs.

13 PACIFIC CONCRETE, INC., a Washington

14 corporation, EDIFICE CONSTRUCTION
   COMPANY, INC., a Washington corporation,
15 UNITED SPECIALTY INSURANCE

16 COMPANY, a Delaware corporation, and
   SCOTT B. ADAIR, an individual,
17
                                  Defendants.
18
19           TAKE NOTICE THAT: Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

20 Plaintiff serves this Notice of Dismissal with prejudice and without costs or terms. None of
21 Defendants have been served, and therefore none have yet filed an answer or a motion for

22
     summary judgment. This is an individual case not subject to Rules 23(e), 23.1, 23.2, or 66.
23
     The dismissal shall be entered without court order pursuant to Rule 41(a)(1)(A)(i).
24
25

26


     PLAINTIFF’S NOTICE OF VOLUNTARY                                             901 FIFTH AVENUE, SUITE 1700
     DISMISSAL WITH PREJUDICE (Cause No.                                         SEATTLE, WASHINGTON 98164
     2:18-cv-01502 RAJ) – 1                                                         TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
     CPW1379.645/3045470x
                 Case 2:18-cv-01502-RAJ Document 8 Filed 11/28/18 Page 2 of 3



 1

 2           DATED this 28th day of November, 2018.
 3

 4                                     s/ John M. Silk
                                       John M. Silk, WSBA# 15035
 5                                     Wilson Smith Cochran Dickerson
 6                                     901 Fifth Avenue, Suite 1700
                                       Seattle, WA 98164-2050
 7                                     T: 206-623-4100 / F: 206-623-9273
 8                                     E: silk@wscd.com
                                       Attorney for Plaintiff American States Ins. Co.
 9

10

11

12

13

14

15

16

17

18
19

20
21

22
23

24
25

26


     PLAINTIFF’S NOTICE OF VOLUNTARY                                          901 FIFTH AVENUE, SUITE 1700
     DISMISSAL WITH PREJUDICE (Cause No.                                      SEATTLE, WASHINGTON 98164
     2:18-cv-01502 RAJ) – 2                                                      TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
     CPW1379.645/3045470x
                 Case 2:18-cv-01502-RAJ Document 8 Filed 11/28/18 Page 3 of 3



 1                            CERTIFICATE OF ELECTRONIC SERVICE
 2
            I hereby certify that on the date set forth below, I electronically filed the foregoing
 3 with  the  Clerk of the Court using the CM/ECF system, which will send notification of such
   filing to those attorneys of record registered on the CM/ECF system. All other parties (if any)
 4 shall be served in accordance with the Federal Rules of Civil Procedure.

 5

 6
             SIGNED this 28th day of, November 2018, at Seattle, Washington.
 7

 8                                               s/ Alicia Ossenkop
                                                 Alicia Ossenkop
 9

10

11

12

13

14

15

16

17

18
19

20
21

22
23

24
25

26


     PLAINTIFF’S NOTICE OF VOLUNTARY                                            901 FIFTH AVENUE, SUITE 1700
     DISMISSAL WITH PREJUDICE (Cause No.                                        SEATTLE, WASHINGTON 98164
     2:18-cv-01502 RAJ) – 3                                                        TELEPHONE: (206) 623-4100
                                                                                      FAX: (206) 623-9273
     CPW1379.645/3045470x
